UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4604


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TYQUAN JACKSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cr-00352-HEH-1)


Submitted:   April 7, 2011                    Decided:   May 3, 2011


Before DAVIS and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Mary E. Maguire, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant.     Neil H. MacBride, United
States Attorney, Michael A. Jagels, Special Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyquan Jackson appeals his conviction and eighty-month

sentence, following a jury trial, for possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

On appeal, Jackson contends that there was insufficient evidence

to sustain the jury’s verdict.            Finding no reversible error, we

affirm.

             We review a district court’s denial of a Fed. R. Crim.

P. 29 motion for acquittal de novo.                United States v. Reid, 523

F.3d 310, 317 (4th Cir. 2008).                   “A defendant challenging the

sufficiency of the evidence to support his conviction bears a

heavy burden.”            United States v. Beidler, 110 F.3d 1064, 1067

(4th Cir. 1997) (internal quotation marks omitted).                          We will

uphold a jury’s verdict “if, viewing the evidence in the light

most favorable to the government, it is supported by substantial

evidence.”       Reid, 523 F.3d at 317.               Substantial evidence is

“evidence     that    a     reasonable   finder     of   fact    could     accept   as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                United States v. Alerre, 430

F.3d   681,    693        (4th   Cir.    2005)    (internal      quotation     marks

omitted).      In resolving issues of substantial evidence, we do

not    reweigh       the     evidence     or      reassess      the      factfinder’s

determination        of    witness   credibility,        see    United    States    v.

Brooks, 524 F.3d 549, 563 (4th Cir. 2008), and “can reverse a

                                          2
conviction on insufficiency grounds only when the prosecution’s

failure is clear.”            United States v. Moye, 454 F.3d 390, 394

(4th Cir. 2006) (en banc) (internal quotation marks omitted).

            To   establish      a   violation     of     18   U.S.C.        § 922(g)(1)

(2006),    the   Government      must   prove     that:       (1)    Jackson       was   a

convicted felon; (2) Jackson knowingly possessed a firearm; and

(3) the firearm traveled in interstate commerce.                            See United

States v. Gallimore, 247 F.3d 134, 136 (4th Cir. 2001).                        Jackson

stipulated that he had been convicted of a felony and that the

firearm traveled in interstate commerce.                   Thus, the Government

only had to prove Jackson’s knowing possession.

            Here, viewing the evidence in the light most favorable

to the Government, we hold that there was sufficient evidence

from which the jury could conclude beyond a reasonable doubt

that Jackson possessed a gun.                  The jury heard from a police

officer who saw Jackson holding a gun, as well as from several

other     officers      who     observed       Jackson’s       nervous        behavior,

described his attempt to flee from them, and saw the gun at the

scene.    Because we cannot say that the officers’ testimony was

inherently improbable or incredible, we decline to reassess the

jury’s credibility determinations.               See United States v. Close,

349 F.2d 841, 848-49 (4th Cir. 1965).

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral    argument      because    the       facts    and   legal

                                           3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4